Per Curiam.

The court found that the alleged squatter had occupied the premises for a number of years with the permission *149of the tenant, the person entitled to occupancy. He could not be evicted pursuant to subdivision 4 of section 1411 of the Civil Practice Act (Frazier v. Cropsey, 124 Misc. 367).
The final order should be reversed, with $30 costs, and final order directed for alleged squatter dismissing the petition on the merits, with costs.
Concur — Heoht, J. P., Steuer and Tilzer, JJ.
Final order reversed, etc.